DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 may 2022 has been entered.


Status of Claims
Claims 51-56, 60-62, 64, 68, 69, and 74-79 are pending in this application.
Cancellation of claims 65-67 and 70-73 is acknowledged.
Addition of new claims 74-79 is acknowledged.
Claims 60, 61, and 69 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 51-56, 62, 64, 68, and 74-79 are examined.


Examiner’s Remarks
The Examiner notes the previously elected species wherein the form of the composition is a single layer tablet is no longer present in the claim set, as independent claim 51 is now directed to a bilayer tablet.  In the interest of compact prosecution, claims shall now be searched and examined upon the basis of the species wherein the composition is in the form of a bilayer tablet.


Withdrawn Rejections
The rejection of claim 73 under 35 U.S.C. 112(d) is withdrawn in view of Applicant’s cancellation of claim 73. (Examiner’s Note: the recitation of claim 72 in the rejection statement is a typographical error, as the rejection itself was directed to claim 73.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 51-56, 62, 64-66, 68, 70, and 73 under 35 U.S.C. 103 as being unpatentable over Li in view of Tritthart, Yan, and/or Zhuang is modified as follows, as necessitated by Applicant’s amendment filed 02 May 2022:
Claims 51-56, 62, 64, 68, and 74-79 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Li ‘551”, WO 2010/096551) in view of Tritthart et al. (“Tritthart”, US Patent 6,245,353), Yan (CN 1943561), and/or Zhuang et al. (“Zhuang”, eds., “Practical Technologies of Pharmaceutical Preparations”, 1999, pp. 114-115), and in view of Shashank et al. (“Shashank”, Asian J. Pharm. Clin. Res., 6(3), pp. 1-9, 2013) and Pather et al. (“Pather”, US 6,350,470).  All references (except for Shashank) are cited by Applicant in the IDS filed 02 June 2020; a copy of the Shashank reference is included with this Office action.
Regarding claims 51, 52, and 68, Li ‘551 teaches antimicrobial compositions comprising a quinolone carboxylic acid compound and an absorption enhancer; the compositions may further comprise a basifier and/or crystallization inhibitor, and are useful for treating, preventing, or reducing the risk of infection (e.g., abstract).  The compositions can be formulated for oral administration (e.g., page 1, lines 11-12), which is exemplified (e.g., Example 1).  Li ‘551 teaches that, by maximizing absorption or bioavailability, more of the pharmaceutical active is transported into the bloodstream and organs of the subject patient for targeting an infection and less of the pharmaceutical active remains, which can cause untoward gastrointestinal side effects such as diarrhea (e.g., page 2, lines 5-8).  Li ‘551 exemplifies quinolone carboxylic acid derivatives of structure which corresponds to structure (A) of the claimed invention (e.g., page 6, lines 1-8), and exemplifies delafloxacin meglumine (Examples 1-4).  Li ‘551 teaches suitable basifiers include sodium bicarbonate and sodium carbonate (e.g., page 23, lines 26-27).  Li ‘551 further teaches the compositions can further comprise one or more additional components selected from a wide variety of excipients known in the pharmaceutical formulation art (e.g., page 25, lines 2-5).  The amount of fluoroquinolone carboxylic acid may comprise from about 5% to about 80% by weight of the composition (e.g., page 20, lines 14-18).  
While Li ‘551 teaches sodium bicarbonate and sodium carbonate as suitable ingredients in its compositions, Li ‘551 does not exemplify a composition comprising delafloxacin meglumine with sodium bicarbonate and sodium carbonate, and does not teach the presence of sodium dihydrogen phosphate or an acidic agent such as citric acid (claim 51).  Additionally, while Li ‘551 teaches the composition may be in the form of a tablet (e.g., page 4, lines 11-12), Li ‘551 does not specifically teach a bilayer tablet. 
Tritthart is in the field of oral pharmaceutical compositions and teaches effervescent preparations of various active ingredients and vitamins are generally known per se in the prior art (e.g., col. 2, lines 22-26).  Tritthart further teaches effervescent preparations provide the benefits of a dosage form which does not have difficulties in swallowing and portability without liquids (e.g., col. 2, lines 1-4), and include an agent capable of releasing CO2 such as sodium carbonate or sodium bicarbonate, as well as an organic acid such as citric acid (e.g., col. 3, lines 1-13).  Mixtures of sodium bicarbonate, citric acid, and sodium carbonate are exemplified (e.g., see Example 1).  While Tritthart does not exemplify a combination of sodium dihydrogen phosphate with sodium bicarbonate and citric acid, Tritthart teaches that effervescent preparations generally include an agent capable of releasing C02 such as sodium carbonate or sodium bicarbonate, and an agent which induces the release of C02, such as edible organic acids or their acidic salts, including citric acid and sodium dihydrogen phosphate (e.g., see col. 2, lines 22-26; col. 3, lines 1-7).  Therefore, it would be within the purview of the ordinarily skilled artisan to also include an acidic salt such as sodium dihydrogen phosphate with sodium (bi)carbonate and citric acid, with a reasonable expectation of success.  It is prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06.
Yan is in the field of oral compositions of prulifloxacin (a fluoroquinolone, i.e., of the same class of antibiotics as delafloxacin), and teaches an orally disintegrating tablet of prulifloxacin, which has quick absorption and high bioavailability, does not need water during the administration process, has fewer residuals left in the intestinal tract and fewer side effects, and avoids the first pass effect in the liver and intestine (e.g., abstract).  The composition may include an effervescing agent, comprising an acid source one or a mixture of an alkali source such as sodium bicarbonate, (e.g., claim 5; Example 4). 
Zhuang is in the field of pharmaceutical preparations (e.g., title) and teaches that, because oral effervescent tablets are taken in the form of liquor, the drug takes effect quickly and provides high bioavailability, and more convenient to carry as compared with liquid formulations (e.g., page 114).  Zhuang teaches the most commonly used acid source is citric acid, and the most commonly used carbon dioxide source includes sodium bicarbonate (e.g., page 115, 4th paragraph).
Shashank teaches drug delivery systems which delay gastric residence time, such as floating drug delivery systems (FDDS), improve bioavailability and reduce drug waste (e.g., page 1, Introduction).  Gas-generating (effervescent) systems can provide such floatability, providing buoyancy for up to 10 hours.  Bilayer or multilayer systems have also been designed in which drug and excipients can be formulated independently, and the gas generating unit can be incorporated into any of the layers, which avoids the ‘all-or-nothing’ emptying process encountered in single unit systems (e.g., see page 4).
Pather teaches orally administerable dosage forms that use effervescence as a penetration enhancer for drugs known, or suspected, of having poor bioavailability (e.g., abstract).  Pather teaches drugs having low absorption often require large doses to be administered so that absorption of the therapeutically required quantity of the drug can occur; this can prove costly with expensive drugs, and the nonabsorbed drug may also have undesirable side effects in the gastrointestinal tract (e.g., col. 1, lines 14-20).  However, multilayered tablets, having a central core containing drug surrounded by an effervescent layer, promote better absorption of the drug (e.g., Figures 3 and 4; col. 6, lines 13-25).  Pharmaceutical ingredients suitable in such dosage forms include antibiotics and antimicrobials (e.g., col. 4, lines 23-26).  The amount of effervescent base may be between about 5 and 95% by weight, with the amount of effervescent agent optimized for the specific drug used (e.g., col. 2, lines 55-60).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to formulate the composition of Li ‘551 with effervescent excipients comprising sodium bicarbonate, and acidic agent such as citric acid, and sodium dihydrogen phosphate, in the form of a bilayer tablet; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, because the use of effervescent excipients provides the benefits of a dosage form which does not have difficulties in swallowing and portability without liquids, as taught by Tritthart; additionally, because oral effervescent tablets are taken in the form of liquor, the drug takes effect quickly and provides high bioavailability, and more convenient to carry as compared with liquid formulations, as taught by Zhuang.  Further, effervescent systems in bilayer form improve bioavailability and provide additional benefits of reducing drug waste and tailoring the retention time of the drug in the gastric system, as taught by Shashank and Pather, and thus less drug may be used (and consequently less chance of negative side effects).  One skilled in the art would reasonably expect success in such a formulation because fluoroquinolones (the class of antibiotics to which delafloxacin belongs) are already known to be formulated with effervescent agents comprising an acid source one or a mixture of an alkali source such as sodium bicarbonate, as taught by Yan, and Li ‘551 already teaches sodium bicarbonate as a suitable ingredient in its compositions.
Regarding amounts of delafloxacin and effervescent agent (claims 51 as amended, 62, 64, 74-79), Li ‘551 teaches from about 100 g to about 500 mg of delafloxacin meglumine in its compositions (e.g., page 8, lines 5-15), and Tritthart teaches from about 50 mg to about 5000 mg of an effervescent base (e.g., col. 3, lines 40-60).  Li further teaches the amount of fluoroquinolone carboxylic acid may comprise from about 5% to about 80% by weight of the composition (e.g., page 20, lines 14-18).  Pather teaches amounts of effervescent base may be between about 5 and 95% by weight, with the amount of effervescent agent optimized for the specific drug used (e.g., col. 2, lines 55-60).  These amounts overlap those of the claimed invention, or are similar amounts with the same activity, such that the skilled artisan would still find it obvious to select an amount within said ranges, with a reasonable expectation of success.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05 I.
Regarding claims 53 and 54, Li ‘551 teaches its quinolone carboxylic acid derivative is a crystalline structure characterized by the powder diffraction pattern shown in Figure 1 (see page 6, lines 9-13 and FIG. 1), which corresponds to Figure 1 of the claimed invention (and X-ray powder diffraction pattern peaks defined therein).
Regarding claim 55, it is noted that, since the compound of Li ‘551 is the same compound as the claimed invention, and melting point is an inherent property of a compound, the skilled artisan would reasonably expect the compound of Li ‘551 to possess the same melting point as the compound of the claimed invention, absent evidence to the contrary.
Regarding claim 56, it is noted that, since the compound of Li ‘551 has the same crystalline structure as the compound of the claimed invention (compare page 6, lines 9-13 and FIG. 1 of Li with FIG. 1 of the claimed invention), one skilled in the art would reasonably expect the compound of Li ‘551 to possess the same differential scanning calorimetry thermogram as that of the claimed invention, absent evidence to the contrary.
Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive.  
Applicant first argues none of Li ‘551, Tritthart, Yan, and Zhuang teach or suggest  the currently claimed pharmaceutical composition of delafloxacin and an effervescent agent in the form of a bilayer tablet (pages 9-11 of Applicant’s Remarks filed 02 May 2022).  This argument is not persuasive because the rejection is now further in view of Shashank and Pather, as necessitated by Applicant’s amendment.
Applicant also argues the claimed delafloxacin compositions provide a surprising and unexpected reduction in gastrointestinal side effects that could not have been predicted based on the prior art, citing paragraphs [0207]-[0213] of the published application.
This argument is not persuasive.   Applicant’s data in the specification has been fully considered, but is not persuasive for overcoming the rejection.  The cited prior art teaches that effervescent compositions improve bioavailability and absorption (e.g., see  Zuang, page 114, and Pather, abstract).  Pather further teaches that drugs having low absorption (including antibiotics and antimicrobials) often require large doses to be administered, wherein nonabsorbed drug may have undesirable side effects in the gastrointestinal tract (e.g., col. 1, lines 14-20); however, multilayered tablets, having a central core containing drug surrounded by an effervescent layer, promote better absorption of the drug (e.g., Figures 3 and 4; col. 6, lines 13-25).  Additionally, compositions with other prulifloxacin (another fluoroquinolone antibiotic) and effervescing agent have the benefits of high bioavailability, fewer residuals left in the intestinal tract and fewer side effects (e.g., see Yan at abstract; claim 5; Example 4).  Therefore, the ordinarily skilled artisan would reasonably expect a bilayer tablet containing the fluoroquinolone antibiotic delafloxacin in one layer and effervescent agent in another layer would have reduced side effects in the GI tract.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  See MPEP 2144.01.  Furthermore regarding Applicant’s data, it is noted that, while Applicant cites differences of 5% or 10% between compositions with or without a bilayer tablet formulation, the number of the patients in the subject population tested is only 20, and thus the actual difference between groups tested is only 1 or 2 patients; therefore, it cannot be ascertained whether or not the data presented is statistically significant, or simply an expected variation between groups.
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/Examiner, Art Unit 1611